Citation Nr: 1723709	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), claimed as due to in-service asbestos exposure.  

4.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to February 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2011 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a January 2015 decision, the Board reopened the Veteran's service-connection claims for a bilateral hearing loss disability and tinnitus, and remanded the appeal to the agency of original jurisdiction (AOJ) so that he could be scheduled for a Board hearing.  In December 2015, the Board once again remanded the appeal to the AOJ so that he could be scheduled for a Board hearing.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record. 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  During the April 2017 Board hearing, the Veteran and his spouse indicated that he was unable to work as a result of his service-connected PTSD.  Therefore, the Board has jurisdiction over this issue as part and parcel of his claim for a higher rating and has listed such on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Bilateral Hearing Loss and Tinnitus

In connection with his claim for service connection for bilateral hearing loss, the Veteran underwent a VA examination in April 2011.  He reported in-service noise exposure as a result of his duties as a boiler technician and fire crewman aboard destroyers.  The examiner also noted post-service noise exposure due to his work in construction.  Upon examination, there was a current complaint of tinnitus, and a bilateral hearing loss disability was demonstrated in accordance with 38 C.F.R. § 3.385 (2016).  After reviewing the claims file, the examiner opined that his bilateral hearing loss and tinnitus were less likely than not related to his military noise exposure.  The examiner pointed to the Veteran's discharge examination, which noted normal whisper voice testing, as well as the fact that he worked in construction following service.

The Board finds that the April 2011 VA medical opinion is inadequate to adjudicate his claims.  In this regard, the examiner's rationale relies largely on the fact that the Veteran's whisper voice testing was normal upon leaving service.  However, the finding of normal hearing at discharge is not an adequate basis for denying a claim for service connection, especially given the competent evidence of noise exposure in service, and his lay statements concerning continuity of symptoms.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (an examination is deemed to be inadequate where the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion).  In this regard, during his April 2017 hearing, the Veteran reported that he began to experience hearing difficulties during service and that it progressively worsened from the time he left service until the present.  However, the opinion does not reflect consideration of these statements.

The Court has held that a medical examination report must not contain only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Additionally, he is competent to report ongoing problems with hearing loss from or proximate to service to the present time.

Therefore, an addendum opinion that reflects consideration of these statements should be obtained.

Lung Disability

In connection with his claim for service connection for a lung disability, the Veteran underwent a VA examination in April 2011.  The examiner noted the onset of a lung disorder approximately five years prior.  He reported being exposed to asbestos as a result of his duties as a boiler technician.  After addressing his post-service treatment records, and performing a physical examination, he was diagnosed with COPD.  The examiner found no evidence of asbestosis, with no imaging evidence of restrictive lung disease.   

Furthermore, she noted that COPD could be caused by smoking, asthma, occupational inhalation, or idiopathically.  She also noted that he was exposed to asbestos during and following service, that he likely inhaled dust and debris in his post-service occupation, and that he had a remote history of cigarette smoking.  

The examiner concluded that she could not resolve the question of whether the Veteran's lung disability was related to in-service asbestos exposure without resorting to speculation.  She acknowledged that asbestos is a risk factor for COPD but in the absence of clinical evidence showing asbestosis it is not known the extent to which his lungs could have been affected by such exposure without the presence of asbestosis.  

The Board notes, although the VA examiner discussed the Veteran's reported asbestos exposure in service and his post-service treatment, the examiner failed to address potentially relevant service treatment records, including a December 1957 treatment record that noted an asthma attack and the Veteran's report of difficulty breathing; and an October 1958 treatment record that noted tightness in his chest, dyspnea on effort, and a chest X-ray that revealed increased bronchovascular markings.  

Notably, recent VA treatment reports indicate that the Veteran underwent pulmonary function testing on February 22, 2017, and that combined obstructive and restrictive defects were noted.  As noted above, restrictive lung disease was not identified upon examination in April 2011.  The Veteran was also recently hospitalized in April 2017 for pneumonia. 

Based on the subsequent submission additional of potentially informative evidence, and the fact that the April 2011 VA examiner did not discuss the Veteran's in-service treatment for respiratory problems, an addendum opinion is necessary.

PTSD

The Veteran's most recent examination to assess the nature and severity of his PTSD was in May 2013.  However, during the April 2017 Board hearing, the Veteran and his wife indicated that his disability had progressively worsened.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993).  Not only is this last examination remote, but the record indicates that his condition may have worsened since the May 2013 VA examination.

As such, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the claim for a higher rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

TDIU

Finally, as noted in the Introduction, a claim of entitlement to a TDIU due to the Veteran's PTSD has been raised by the record.  Specifically, during the April 2017 hearing, the Veteran indicated that he was unable to work due to the symptoms associated with his PTSD.  Thus, the issue of entitlement to a TDIU has been raised in connection with his increased rating claim.  See Rice v. Shinseki, supra.

The issue of entitlement to TDIU is inextricably intertwined with the Veteran's other compensation claims.  On remand, the AOJ should afford the Veteran the opportunity to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and then adjudicate this matter. 

On remand, the AOJ should associate with the record any outstanding VA treatment records that are not currently associated with the claims file.  Records dated through May 22, 2013, are currently of record.  Additionally, the Veteran should be given the opportunity to identify any outstanding pertinent records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.
2.  Associate any VA treatment records dated after May 22, 2013, with the Veteran's claims file, to include all records related to pulmonary testing completed on February 22, 2017, as well as hospitalization reports for treatment of pneumonia from April 8, 2017 to April 13, 2017.

3.  Give the Veteran an additional opportunity to identify any outstanding pertinent evidence that has not already been associated with the claims file.  The AOJ should then attempt to obtain those records if the Veteran provides the appropriate authorization.

4. After all outstanding records have been associated with the claims file, obtain an addendum opinion from an examiner other than the examiner who conducted the Veteran's April 2011 VA audiological examination.  The record and a copy of this Remand must be made available to the examiner.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus had there onset in, or are otherwise related to, his active duty service, to include his in-service noise exposure associated with his duties as a boiler technician.

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service noise exposure and hearing problems, as well as any continuity of symptomatology, and the opinion should reflect such consideration.  The examiner should assume as true the Veteran was exposed to loud noise in performance of his duties during service.  

A clearly-stated rationale for any opinion offered should be provided and should not be based solely on the lack of any documented hearing problems in the Veteran's service treatment records.  If normal test results or silence in the record is considered to be medically pertinent, the clinical significance of such should be clearly explained. 

5.  After all outstanding records have been associated with the claims file, obtain an addendum opinion from an examiner other than the examiner who conducted the Veteran's April 2011 VA respiratory examination.  The record and a copy of this Remand must be made available to the examiner.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, the examiner should identify all respiratory disabilities diagnosed during the appeal period.  These should include any diagnoses identified upon pulmonary function testing in February 2017 (noting obstructive and restrictive defects), and during recent hospitalization for pneumonia in April 2017.  As noted above, if there is a question as to the Veteran's current diagnosis or diagnoses, a new examination should be scheduled.

The examiner should then opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a lung disability that had its onset in, or is otherwise related to, his active duty service, to include his in-service exposure to asbestos associated with his duties as a boiler technician.  The examiner should assume as true that the Veteran was exposed to asbestos during service, as he so describes.

In offering any opinion, the examiner must consider the full record, and specifically discuss the Veteran's service treatment records [which include the December 1957 and October 1958 records identifying treatment for asthma, tightness in the chest, difficulty breathing, dyspnea, and a chest x-ray indicating increased bronchovascular markings], as well as his lay statements regarding in-service symptoms and continuity of symptomatology.  If a correlation [at least as likely as not] exists between the Veteran's in-service treatment for respiratory problems and any current lung disability(ies) notwithstanding the Veteran's exposure to asbestos, this should be made clear.  

A clearly-stated rationale for any opinion offered should be provided.

6.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The entire record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of his service-connected PTSD, as well as the impact that such has on his social and occupational functioning.  The examiner is asked to provide a full description of any functional effects that the Veteran's PTSD has on his activities of daily living, to include his ability to work.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

7.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated, including entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



